        Case 1:17-cr-00391-PGG Document 120-1 Filed 04/18/19 Page 1 of 3



April 18, 2019



Dear Judge Gardephe,

 I would have bet my life that when I returned home from prison in 2015, I would never see the inside of a
courtroom or a prison even again. Little did I know that my mindless actions, that I took upon my
release, would pave the way to not only more prison time, but a statutory maximum probation violation
of 2 years of incarceration in a maximum security prison.



I cannot find words to express the disgust and shame that I feel for what I have done to my family and
my innocent victims. For one, I destroyed my mother’s life and her expectations of me as her only
child. At age 82, instead of enjoying her retirement, she has spent the last 2 years coming to the MDC
for one hour visits. My mom is elderly and in poor health, Nevertheless, she never missed a visit, nor a
court date of mine. At this point of her life, living alone after my father’s passing, I should be the one
taking care of her not the other way around.



My girlfriend, who at such a young age was left widowed under circumstance not under her control,
announced her pregnancy to me on a Wednesday night. The following morning, not even 24 hours later,
I announced my arrest. She has been alone struggling and patiently waiting for me to start our new
family for almost 2 years. She's had no help from anyone. I have a very tiny family who all depend on
me greatly. I have no siblings, and her family live overseas. In January of last year, she went into labor at
home. Being alone, she was forced to take an uber to the hospital to deliver our baby boy. That was
extremely dangerous for a pregnant woman to do alone. She does not deserve any of this. And it is all
my fault.



My incarceration is hardest felt by my 10 year old son. After my marriage ended in divorce, over my
abnormal behavior on my first case, my ex-wife moved out and took him with her. Upon release he
finally got some semblance of life. I picked him up from school nearly every day and we did homework
together. I took him on ski trips, biking excursions camping and planned every weekend with him. All of
this was shattered when I was arrested. I have no one to blame but myself. My ex wife does not allow
him to come to the MDC. Sadly, I have not seen him for almost 2 years.



Your honor, most people learn from their first mistake. For me it has taken two. There will never be a
third. I refuse to spend my life as a recidivist. I know you have heard all of this before and you are
thinking right now "if I only had a nickel for each time a defendant said this". I finally understand the
immense damage that I caused to myself and to others. I am my own worst enemy. I put myself in
danger and in jeopardy. I was born with all of the gifts, all of the advantages, I could have had it
all. Instead, I destroyed everything by lying to the probation department and committing senseless acts
of fraud in my online business.



All I had to do was tell probation the truth about what I was doing for work. These officers and I had a
very good rapport. In my opinion, they would have approved me running my business. I was a fool to


	                                                                                                            1	
        Case 1:17-cr-00391-PGG Document 120-1 Filed 04/18/19 Page 2 of 3



have omitted this information from the very first day I walked out of prison. Similarly, all I had to do was
tell my customers the truth about the shipping label. Had I just honored their cancellation requests, I
would not have committed fraud. I can't take any of this back. I can't dwell on the "what if's" and the
past. I must focus on my future and my commitment to change.



For months now, I have been sitting in prison thinking "Why?". Why did I lie to these customers asking
they pay me for something that cost me nothing. Clearly it was not for monetary reasons. I gained
$700 over the course of 2 years while my company grossed millions in legal conduct. So what was my
motive? When I came home in 2015 and found Opticsfast in shambles instead of blaming myself for
having gone to prison in the first place, I felt that I needed to blame someone else. That is what irrational
people do. I turned my anger against innocent customers who simply wanted to cancel their repair
orders because they read bad reviews of the company online.



I truly feel, if I had the help that I needed with my anger problems, while on supervised release, I would
have been able to control these feelings and make wiser decisions. I knew that I had a bad temper, I
knew it was a problem. I failed myself by not getting help for this problem. The things I do sometimes,
when looking from the outside in, are totally mind boggling.



What comes to mind right away is the "thanksgiving day text" I sent to my co-defendant Mike Voller's
sister. At 5pm on Thanksgiving Day, we had just got released from our cells after lockdown. I started
thinking about him being home with his family right and enjoying his family diner. I got so angry that I
found out he stole from me, I lost control. I was so positive that justice would be served and he will go
to prison for his actions, I ran to the computer with tunnel vision. Since I contacted our arresting officer,
his pretrial services officer, 4 prosecutors, the NYPD and I made a speech to you at the Fatico Hearing, I
felt the need to let his family know that he will be in prison soon. I listed all the terrible things that I
endured from arrest to the day to day struggles of being in prison. I wanted him to see what he will face
for what he did to me.



Looking back at this terrible decision, there was no reason to have mocked his family and to have
written that text. I should have not have been pre-occupied with those actions and I should only have
been focused on myself. When I crafted that text, I remember I re-read it multiple times. I re-read it
because I wanted to make certain that it was non-threatening. I actually thought when I sent it that it
was Ok. I was oblivious to its damaging consequences and how it would be perceived by others.



Something is just not right inside my brain. Everyone who read thought I was wrong when they found
out I sent it.

I was the only one that thought it was ok to send it. If everyone thought that I'm wrong, and I was the
only one that thought I was right, that is the definition of sick. I must be sick. The sending of that text
message was NOT in retaliation of him becoming a cooperating witness. If you recall at my fatico
hearing I stated that "I just want to make it clear that I have no anger or animosity towards Mr. Voller for
cooperating with the government in this case." (5/31/19 Fatico 295:23-25).




	                                                                                                              2	
        Case 1:17-cr-00391-PGG Document 120-1 Filed 04/18/19 Page 3 of 3



I stand by that today. My actions were based solely as a direct result of his theft of my hard- earned
money.



Your Honor, even though I am not a dangerous person, and I would have been eligible to do my time in a
prison camp, I have been incarcerated at a maximum security institution, in the same 8 x 12 cell, now for
almost 2 years. I have experienced over 50 lockdowns due to fights, stabbings and other issues. At the
MDC there is no segregation. Everyone is housed together. I am surrounded by lifers, murderers, and
gang members and terrorists. On a daily basis, I am around people who have nothing to lose. At any
moment my life can be at danger. This is a very scary place. I should have been permitted to do this
time in a minimum security institution.



I have not felt direct sunlight in almost 2 years. The closest to the outside, is a 50 foot space with a 5
foot gate that lets some fresh air in. In late January of this year, during the coldest days of winter, the
MDC was without electricity, heat or running water for 9 straight days. I was shivering in my locked cell
all day and all night. When the building is on a "lockdown", they do not unlock the cells and we are in
complete isolation. I was given a total of 2 supervised showers with cold running water. The physical
and psychological scars left due to my exposure to this environment are irreparable. I will remember
and live with this forever.



Your Honor, I take full responsibility for every single last one of my actions. You made a few
statements at my February bail hearing that were very touching to me. You said that I "am a highly
intelligent person who I believe fully capable of becoming a productive member of society". You also
said that I "posses technical skills that would permit you to make a very fine living doing lawful and
socially productive things". I would like to prove this to you.



The government has painted me as being unchangeable. I am NOT unchangeable. A person changes
when they decide that they want to. There is nothing more I want right now, then to rid myself of my
anger problems. My anger has not only gotten me in trouble criminally, it has also effected almost every
one of my closest relationships. To make sure of this and to guarantee myself success, I want to inform
this court that I am fully committed to enrolling in an anger rehabilitation therapy program and will follow
all guidance by these professionals until they are completely satisfied of my recovery and progress.



Your Honor, I humbly ask for your leniency to allow me to go home to my family. My birthday is the day
after my sentencing date. How great of a present it would be to me and my family to share it together
after all of these terrible years. I want to start my life over again for the last and final time. I want
nothing more than to put all of this behind me and be a law- abiding member of society and follow all
directives by my supervising probation officers. I will NEVER re-offend again.


Vitaly Borker




	                                                                                                             3	
